UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   6/3/2021


United States of America,


                –v–                                                          21-cr-92 (AJN)

                                                                                ORDER
Aleksei Kmit,

                      Defendant.



ALISON J. NATHAN, District Judge:

      Mr. Kmit’s application to modify his release conditions to allow him to reside in New

York and work in New Jersey (Dkt. No. 68) is GRANTED.

      This resolves docket numbers 66, 68, and 69.


      SO ORDERED.


Dated: June 2, 2021                             __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
